The opinion of the court was delivered by
Redfield, J.
This case is, in effect, settled by the judgment which has just been pronounced in the case of Wilson et al. v. Fleming, ante, p. 652. For, in the very case, in which it is claimed the judgment, upon which this execution issued, was rendered, it was, after repeated arguments and consultations, most solemnly determined, upon the defendants’ plea, that there was no such person in rerum natura as “ Gray, Drew & Co.;” and that these plaintiffs were not, and could not become, parties to the record. Of course, then, no judgment could be rendered against them for costs. If any such judgment was made up by the clerk, it was void, and so is the execution issued upon it, — and it must be set aside.
Judgment that the declaration is sufficient, and that the execution therein described be set aside, and the plaintiffs recover their damages and costs.